USDC IN/ND case 3:21-cv-00626-DRL-MGG document 3 filed 08/25/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DARRELL MAYMON,

                       Petitioner,

        v.                                           CAUSE NO. 3:21-CV-626 DRL-MGG

 WARDEN,

                       Respondent.

                                     OPINION AND ORDER

       Darrell Maymon, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-21-1-76) at the Westville Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of attempted assault on

staff in violation of Indiana Department of Correction Offenses 111/117. Following a

hearing, he was sanctioned with a loss of one thousand days earned credit time and two

demotions in credit class. Pursuant to Section 2254 Habeas Corpus Rule 4, the court must

dismiss the petition “[i]f it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.”

       Mr. Maymon argues that he is entitled to habeas relief because the conduct report

included a date with the wrong year. The court construes this claim as both a sufficiency

of the evidence claim and an inadequate notice claim.

        [T]he findings of a prison disciplinary board [need only] have the support
        of some evidence in the record. This is a lenient standard, requiring no
        more than a modicum of evidence. Even meager proof will suffice, so long
        as the record is not so devoid of evidence that the findings of the
        disciplinary board were without support or otherwise arbitrary. Although
USDC IN/ND case 3:21-cv-00626-DRL-MGG document 3 filed 08/25/21 page 2 of 3


       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). To satisfy procedural due process,

“written notice of the charges must be given to the disciplinary-action defendant in order

to inform him of the charges and to enable him to marshal the facts and prepare a

defense.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974).

       The administrative record includes a conduct report in which a correctional officer

represents that Mr. Maymon attempted to use his cane as a weapon against her. ECF 1 at

7. The issuing correctional officer placed the date of January 5, 2021, in three separate

locations on the conduct report form: the date of the incident box, the date report written

box, and in the narrative portion of the report. Id. The bottom of the form contains

signatures boxes for the reporting officer, the supervising officer, and the screening

officer. Id. Adjacent to these boxes is a box for a date in which the supervising officer

wrote “1/5/20”. Id. To Mr. Maymon’s point, the date written inside of this box is likely

an error, but it is unclear how this error could have violated his right to procedural due

process or otherwise prejudiced him. The incorrect date did not deprive Mr. Maymon of

notice of the charge against him, and the conduct report constitutes some evidence that

Mr. Maymon attempted to assault a correctional officer. Therefore, the claim that the

conduct report had an incorrect date is not a basis for habeas relief.

       Mr. Maymon also argues that he is entitled to habeas relief because he did not

receive a disciplinary hearing within seven business days as required by departmental

policy. Procedural due process does not require correctional staff to provide a hearing


                                             2
USDC IN/ND case 3:21-cv-00626-DRL-MGG document 3 filed 08/25/21 page 3 of 3


within a particular timeframe. See Wolff, 418 U.S. at 563-66. Moreover, the failure to follow

departmental policy alone doesn’t rise to the level of a constitutional violation. Estelle v.

McGuire, 502 U.S. 62, 68 (1991) (“state-law violations provide no basis for federal habeas

relief”); Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (finding that inmate’s claim

that prison failed to follow internal policies had “no bearing on his right to due process”).

The claim that Mr. Maymon didn’t receive a timely hearing is not a basis for habeas relief.

       Because Mr. Maymon has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. Maymon wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). He may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Darrell Maymon leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       August 25, 2021                             s/ Damon R. Leichty
                                                   Judge, United States District Court




                                              3
